         Case 2:19-cv-00273-JTA Document 38 Filed 10/03/19 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

RODNEY LEE MAJOR, SR., 247758,                )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )       CIVIL ACTION NO. 2:19-CV-273-CSC
                                              )
WALTER MYERS, et al.,                         )
                                              )
          Defendants.                         )

                                          ORDER

       In light of the response to the defendants’ special reports filed by the plaintiff on

October 2, 2019 (Doc. 37), it is

       ORDERED that the Memorandum Opinion (Doc. 33) and Final Judgment (Doc. 34)

entered on September 13, 2019 be and are hereby VACATED.

       DONE this 3rd day of October , 2019.



                                   /s/ Charles S. Coody
                                   UNITED STATES MAGISTRATE JUDGE
